Citation Nr: 0929891	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  05-37 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for claimed diabetes 
mellitus.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1966.  He also had served with the National Guard 
from December 1982 to December 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the RO.  

In July 2008, the Board remanded this matter for additional 
development and adjudication.  In this decision, the Board 
noted that, in his November 2005 VA Form 9, the Veteran 
stated that his diabetes had caused eye and retina problems.  

As this matter had not been procedurally prepared or 
certified for appellate review, the Board referred the matter 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  The Veteran is not shown to have served or visited in the 
Republic of Vietnam during the Vietnam era.  

2.  The Veteran is not shown to have manifested complaints or 
findings of diabetes mellitus type II while on active duty or 
within one year after active service or in connection with a 
period of active duty for training while serving with the 
National Guard.  


CONCLUSION OF LAW

The Veteran's disability manifested by diabetes mellitus type 
II is not due to disease or injury that was incurred in or 
aggravated by active service; nor may it be presumed to have 
been incurred therein or due to Agent Orange exposure.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

By way of letters dated in June 2003, March 2006, and August 
2007, the Veteran was furnished notice of the type of 
evidence needed in order to substantiate his claim, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claim 
and advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the Veteran's behalf), 
and provided the basis for the decisions regarding the claim.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the Veteran's service medical 
records, service personnel records, National Guard service 
records, post-service medical treatment records, a VA 
examination, and statements submitted by the Veteran and his 
representative in support of the claim.  The Board also notes 
that this matter has been remanded for additional 
development, to include a VA examination in connection with 
the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  


II.  Analysis

In this case, the Veteran seeks VA compensation benefits for 
diabetes mellitus type II, to include as secondary to Agent 
Orange exposure.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as diabetes mellitus, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

VA regulations also provide that a Veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  

Here, the Board notes that diabetes mellitus type II is a 
presumptive disease for purposes of presumptive service 
connection.  38 C.F.R. § 3.309(e).  The available service 
records, however, do not show that the Veteran performed 
active service in the Republic of Vietnam.  Presumptive 
service connection for diabetes mellitus type II is therefore 
not available in this case.  

The Board also finds that service connection on a direct 
basis is also not warranted.  

In this regard, the medical evidence indicates that the 
Veteran was diagnosed with diabetes mellitus type II during 
his time of service with the National Guard.  Here, the Board 
notes that service connection is not warranted for diseases 
(with the exception of limited cardiovascular conditions 
specifically noted) unless the individual was on active duty 
or ACDUTRA at the time of the disablement or death due to the 
injury or disease.  Brooks v. Brown, 5 Vet. App. 484, 485 
(1993); VA O.G.C. Prec. 86-90, 56 Fed. Reg. 45,712 (1990).  

The Veteran's claims file contains records from the service 
with the National Guard.  These records, however, do not 
indicate that the Veteran was diagnosed with diabetes 
mellitus type II or treated for this disability during any 
period of active duty for training from December 1982 to 
December 1986, with the National Guard.  

Based on the foregoing, the claim of service connection for 
diabetes mellitus type II must be denied.  Here, the 
Veteran's diabetes mellitus was diagnosed well after his 
active duty service from January 1964 to January 1966.  And 
there is no evidence that the disability was shown within one 
year of active service.  

There is also no evidence that the Veteran had service in the 
Republic of Vietnam during the Vietnam era, warranting 
presumptive service connection for diabetes mellitus type II.  

Finally, the medical evidence does not indicate that diabetes 
mellitus was incurred during a period of active duty or 
active duty for training during his service with the National 
Guard.  

In reaching this determination, the Board notes that it is 
precluded from reaching its own unsubstantiated medical 
conclusions, and is instead bound on these matters by the 
medical evidence of record.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

In addition to the medical evidence, the Board has considered 
the Veteran's testimony, and the statements of the Veteran 
and his representative submitted in connection with the 
claims; however, none of this evidence provides a basis for 
allowance of the claim.  Matters of diagnosis and etiology 
are within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  

In this regard, the Board notes that, as a lay person, the 
Veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

As the probative medical evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert, 1 Vet. App. at 53-56.  The claim is denied.  




ORDER

Service connection for diabetes mellitus is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


